DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4 May 2022 has been entered.  
Regarding the previous 35 USC 112(b) rejection for claim 3, Applicant’s cancellation of claim 3 and inclusion of limitations from claim 3 into claims 1 and 7 still provides grounds for a 35 USC 112(b) rejection.  Accordingly, the grounds for a rejection under the 35 USC 112(b) authority still stand.
Applicant’s amendments have provided new grounds for a 35 USC 112(a) new matter rejection.
Applicant’s arguments, see pages 4-5, filed 4 May 2022 have been fully considered but are not persuasive.  Applicant’s amendments have overcome the 35 USC § 102 rejections.  However, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 4 May 2022, the status of the claims is as follows: Claims 1 and 7 have been amended.  Claims 2 and 3 have been cancelled.
Claims 1, 4-5, and 7-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “an optical element including a converter having a conical shape that converts the collimated light into a plurality of beams of collimated light which are arranged in a circle and respectively have optical axes that are different from each other” of claims 1 (lines 4-5) and 7 (lines 3-4) and of claim 14 (line 2) is not mentioned in the original Specification or in the original set of claims.  As a result, by using the claim limitation “a plurality of beams of collimated light which are arranged in a circle,” the Applicant introduces new matter into the patent application.  While the Applicant claims priority to JP2017113766A, a review of this patent application to see if the limitation was present also proved unfruitful.  Alternatively, the Applicant can claim an “optical element” that “has a substantially circular outer profile” (referencing paragraph [0027] of the Specification) or a “ring shaped” or “annular” beam spot (referencing paragraph [0054] of the Specification).  This new rejection has been added based on the amended portion of the claim.
Claims 4-5 are rejected based on their dependency to claim 1, and claim 8 is rejected based on its dependency to claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “an optical element including a converter having a conical shape” (claim 1) and “an optical element including a converter having a conical shape” (claim 7).  Meanwhile, the claims also recite “…a plurality of beams of collimated light which are arranged in a circle and respectively have optical axes that are different from each other…”  The Specification discloses that for the conical embodiment, “With an optical element 14 with a conical face, the optical intensity distribution at the central portion of a substantially circular spot S would be controlled to a substantially circular shape. Namely, this enables a ring shaped (annular) spot S to be obtained” (paragraph 0054).  It is unclear how the conical-shape converter produces a “plurality of beams,” when according the Specification, this converter produces only a single, annular beam spot.  There is no disclosure in the Specification of producing multiple beams using the conical-shape embodiment.  Supposing that multiple beams were produced, it is also unclear how the plurality of beams would each have different axes instead of one central axis through the center of the conical-shape converter.  Since there is no way of determining the reconciling the term “plurality of beams” with respect to the “conical shape” converter in view of the Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  For the purpose of the examination, the limitation will be interpreted as ““…a plurality of beams of collimated light which are arranged in a circle 
Claims 4-5 are rejected based on their dependency to claim 1, and claim 8 is rejected based on its dependency to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP-2009178768-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Narita (JP-H05595568-B1, referencing provided English translation for written text and the original document for figures).
Regarding claim 1, Koide teaches a laser processing device (“Laser welding method and laser welding device,” title) comprising: 
a laser source (laser oscillator 11, fig. 2);
a collimator that collimates light generated by the laser source (collimating lens 14, fig. 2); 
and a focusing element (condenser lens 15, fig. 2) configured to cross the beams of light (as shown in fig. 2) and focus the beams of light onto separate locations (df11’ and df16’, fig. 2) on one or more workpieces (steel plates 1,2, fig. 4), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“disperses energy in the peripheral part,” page 6, middle of page; see also fig. 9).
	Koide does not explicitly disclose an optical element including a converter having a conical shape that converts the collimated light into a plurality of beams of collimated light which are arranged in a circle and the converter being disposed within the collimated light so that an apex of the conical shape faces toward the laser source.
Koide, figs. 2, 4, and 9

    PNG
    media_image1.png
    867
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    562
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    810
    466
    media_image3.png
    Greyscale

However, Narita teaches an optical element (fig. 3, 16F) including a converter having a conical shape (“cone lens,” page 5, line 3) that converts the collimated light (collimator 16E, fig. 3; “The collimator 16E converts the laser incident from the guide optical system 14 into parallel light,” page 4, lines 45-46) into a plurality of beams (beams R1, R2, and R3, fig. 3) of collimated light (R1, R2, and R3 are parallel and are downstream of the collimator 16E, according to fig. 3) which are arranged in a circle (“annular lights R1, R2, and R3,” page 5, line 7) and the converter being disposed within the collimated light (the cone lens 16F is disposed within the parallel light that is emitted from the collimator 16E, fig. 3) so that an apex of the conical shape faces toward the laser source (fig. 3, as depicted, the apex of the cone lens, 16F, points toward guide optical system, 14, which connects to the laser source, as shown in fig. 1).




Narita, figs. 2 and 3

    PNG
    media_image4.png
    950
    656
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    957
    596
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include, a cone lens, in view of the teachings of Narita, by using the cone lens taught by Narita in lieu of the prism taught by Koide, in order to produce three laser beams that each have a smaller spot size with an increased power density, for the advantage improving the accuracy of the laser beams (Narita, bottom of page 5; see also the difference between figs. 2 and 3, where the cone lens produces a more narrow beam, enabling a higher degree of precision in comparison to the prism embodiment shown in fig. 2).
	Regarding claim 7, Koide teaches a laser processing method (“Laser welding method and laser welding device,” title) comprising: 
collimating light generated by a laser source (laser oscillator 11, fig. 2) using a collimator (collimating lens 14, fig. 2); 
crossing the beams of light (as shown in fig. 2), using a focusing element (condenser lens 15, fig. 2); and 
focusing the beams of light onto separate locations (df11’ and df16’, fig. 2) on one or more workpieces (steel plates 1,2, fig. 4), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“disperses energy in the peripheral part,” page 6, middle of page; see also fig. 9), using the focusing element (use of condenser lens to form df11’ and df16’ is described at bottom of page 4).
Koide does not explicitly disclose converting the collimated light into a plurality of beams of collimated light that are arranged in a circle and transmitting the beams of light, using an optical element including a converter having a conical shape that is disposed within the collimated light so that an apex of the conical shape faces toward the laser source.
However, Narita teaches converting (converted at the cone lens 16F, fig. 3) the collimated light (collimator 16E, fig. 3; “The collimator 16E converts the laser incident from the guide optical system 14 into parallel light,” page 4, lines 45-46) into a plurality of beams (beams R1, R2, and R3, fig. 3) of collimated light (R1, R2, and R3 are parallel and are downstream of the collimator 16E, according to fig. 3) that are arranged in a circle (“annular lights R1, R2, and R3,” page 5, line 7), and transmitting the beams of light (beams are shown as being transmitted in fig. 3), using an optical element (fig. 3, 16F)  including a converter having a conical shape (“cone lens,” page 5, line 3) that is disposed within the collimated light (the cone lens 16F is disposed within the parallel light that is emitted from the collimator 16E, fig. 3) so that an apex of the conical shape faces toward the laser source (fig. 3, as depicted, the apex of the cone lens, 16F, points toward guide optical system, 14, which connects to the laser source, as shown in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include, a cone lens, in view of the teachings of Narita, by using the cone lens taught by Narita in lieu of the prism taught by Koide, in order to produce three laser beams that each have a smaller spot size with an increased power density, for the advantage improving the accuracy of the laser beams (Narita, bottom of page 5; see also the difference between figs. 2 and 3, where the cone lens produces a more narrow beam, enabling a higher degree of precision in comparison to the prism embodiment shown in fig. 2).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP-2009178768-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Narita (JP-H05595568-B1, referencing provided English translation for written text and the original document for figures) as applied to claims 1 and 7 above and further in view of Matsuki et al. (JP-4359529-B2, referencing provided English translation for written text and the original document for figures).
Regarding claim 4, Koide teaches the invention as described above as well as beams of light (beams with focal points jf11’ and jf16’, fig. 2) but does not explicitly disclose further comprising: a cladding section including a cladding material supply portion that supplies cladding material for a cladding process, wherein the cladding section performs the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion and irradiating the beams of light onto the supplied cladding material while the cladding material supply portion and the beams of light move relative to the workpiece.
However, Matsuki teaches: a cladding section (fig. 1, feed mechanism 26) including a cladding material supply portion (storage portion 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), wherein the cladding section performs the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7) while the cladding material supply portion and the beams of light move relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, with the powder feed mechanism, nozzle, table, and main controller, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
Regarding claim 5, Koide teaches the invention as described above but does not explicitly disclose wherein: the cladding section performs the cladding process to form a valve seat of a cylinder head for an internal combustion engine.
However, Matsuki teaches wherein: the cladding section performs the cladding process (fig. 2) to form a valve seat of a cylinder head (12) for an internal combustion engine (“four-cylinder engine,” page 3, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, in the cladding process for a valve seat of a four-cylinder engine, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
Regarding claim 8, Koide teaches the invention as described above as well as beams of light (beams with focal points jf11’ and jf16’, fig. 2) but does not explicitly disclose further comprising: using a cladding section including a cladding material supply portion that supplies cladding material for a cladding process, and performing the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion while moving the cladding material supply portion and the beams of light relative to the workpiece and irradiating the beams of light onto the supplied cladding material.
However, Matsuki teaches: using a cladding section (fig. 1, feed mechanism 26) including a cladding material supply portion (storage portion 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), and performing the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) while moving the cladding material supply portion and the beams of light relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, with the powder feed mechanism, nozzle, table, and main controller, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
	Response to Argument
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
I. 35 U.S.C. § 112
	On page 4, the Applicant requests that the 35 USC 112(b) rejection be withdrawn based on the Applicant’s cancellation of claim 3.  However, the previous limitations from claim 3 are now in claims 1 and 7.  As a result, the examiner maintained the 35 USC 112(b) rejections.
II. 35 U.S.C. § 103 Rejections
	On pages 4-5, the Applicant states the following regarding Koide (JP-2009178768-A):
“The Office Action asserts that it would have been obvious to modify Koide to include a conical converter. Koide discloses a laser welder that splits a beam of collimated laser light into two beams, and then crosses the beams to produce either an elongated laser dot or two dots. The intended use of this system is to arrange the long axis of the two dots or elongated dot along the welding direction, to reduce welding denting. Please refer to Figs. 2 and 5 below… 

…In view of this, it would not have been obvious to modify Koide to include the ring- shaped laser welding beam. The purpose of Koide is to make a longer beam, or two trailing beams along the welding direction. A ring-shaped beam is symmetrical and does not provide a longer beam focused along the welding direction. Thus, the ring-shaped beam of the claim 3 embodiment would not have had the advantages described in Koide, rendering it unsatisfactory for its intended purpose. See MPEP §2143.01(V).”

The examiner agrees with the Applicant that Koide teaches either one elongated beam spot along the welding direction (fig. 8) or two trailing beams along the welding direction (fig. 9).  However, the examiner respectfully disagrees that Koide’s intended purpose is to make these two embodiments.  Instead, the examiner understands Koide’s intended purpose to be the following:
“Accordingly, the present invention provides a laser welding method and a laser welding apparatus capable of suppressing a dent in a welded portion and obtaining good welding quality without reducing welding efficiency in laser butt welding using a laser. It is an issue to provide” (page 2).

In short, Koide teaches dispersing the energy of a beam spot in order to prevent a dent but done in such a way that the energy distribution does not reduce the welding efficiency.  For example, Koide teaches away from a “top hat shape” for the energy distribution of the laser beam, where the “the energy density at the center is high, and therefore, when welding is performed at the focal position, spatter may occur at the laser irradiation position, resulting in a dent” (page 6).
	Similar to Koide, Narita (JP-H05595568-B1) first teaches a prism embodiment (fig. 2), where the intended purpose is to maintain a high welding efficiency for laser welding, as described in the following paragraph:
“According to this laser processing apparatus, by applying the spectroscopy by the prism and the condensing by the lens group, it is possible to suppress the energy loss of the laser before being irradiated from the laser output apparatus and irradiating the workpiece with the laser” (page 2, lines 29-31). 

However, in contrast to Koide, Narita next considers a cone-lens embodiment (fig. 3).  Narita describes the following advantages of the cone-lens embodiment in comparison to the prism-lens embodiment:
“According to this laser processing apparatus 10, a laser of each wavelength band is split into a plurality of annular lights R1, R2, and R3 centered on the same optical axis S, and the annular lights R1, R2, and R3 are split into the same optical axis. Since the light is focused on S, the focal positions of the lasers L1, L2, and L3 having different wavelength bands can be matched. As a result, the processing accuracy can be improved by condensing the lasers L1, L2, and L3 having different wavelength bands into a smaller spot to increase the power density. In particular, according to the laser processing apparatus 10, the laser of each wavelength band is split into a plurality of annular lights R1, R2, and R3 centered on the same optical axis S, and the annular lights R1, R2, and R3 are the same. By condensing light with the optical axis S as the center, the apparatus can be downsized as compared with the first embodiment” (page 5, lines 25-31)

Because the power density increases, Narita appears to suggest that the cone-lens embodiment actually provides an improved welding efficiency in comparison to the prism-lens embodiment.  Moreover, by teaching annular beam spots for the cone-lens embodiment where the energy is ring shape, Narita is not at odds with Koide, who teaches away from flat-top beam spots having a high energy density at the center of a beam spot.  
	Although the Applicant references MPEP 2143.01(V), this section states that modifications to a primary reference should not render the reference “inoperable.”  Based on Narita’s teachings, replacing a prism-lens with a cone-lens would not render the Koide’s invention inoperable.
	For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/14/2022

/JOEL M ATTEY/Primary Examiner, Art Unit 3763